Indictment for stealing. The prisoner pleaded ore tenus that he is a slave of S. B. Balch, and concluded to the jurisdiction of this court. 2 Hawk. P. C. 227. The United States joined issue upon that plea.
The attorney for the United States, and the counsel for the prisoner agreed that the court should try the issue, tact as well as law. Whereupon the court examined witnesses, and being satisfied that the prisoner was a slave, ordered him to be delivered to a constable to be carried before a justice of the peace and tried; and the indictment to be quashed, this court not having jurisdiction.